PER CURIAM.
In the equity receivership below, two orders were made by the judge, one confirming a sale of the assets of the company involved, the other dismissing a petition for reorganization of said company under section 77B, Bankr. Act, 11 USCA § 207. From each of these orders appeals were taken. Such appeals concern the individual facts growing out of this receivership, and we deem a discussion thereof unnecessary.
On final analysis, the question of the confirmation of this sale centers on whether the administrative judge abused his discretion in confirming the same. We have carefully considered all phases of the situation, including that of alleged fraud by the parties, with the result that we are of opinion the judge was right. We therefore affirm the decree of confirmation, and, as this virtually eliminates the question of reorganization, both appeals are dismissed.